                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA                 )
                                         )
             v.                          )      No. 2:08 CR 88
                                         )
CHRISTOPHER KRUG                         )

                                       ORDER

      Pursuant to the Report and Recommendation of the United States Magistrate

Judge dated October 2, 2019 (DE # 715), to which objections have been waived, the

Magistrate Judge’s findings and recommendations are now ADOPTED. Defendant is

ADJUDGED to have committed the violations of his supervised release described on

page 2 of the Agreed Disposition of Supervised Release Violations. (DE # 713.)

Defendant’s term of supervised release is REVOKED and defendant is hereby

committed to the United States Bureau of Prisons to serve a term of imprisonment of six

(6) months, including receipt of credit for time served while in federal custody. After

successful completion of the additional term of imprisonment, defendant shall have

twenty four (24) months supervised release under the mandatory and discretionary

conditions of supervision indicated in the Summary Report of Violations. (DE # 709.)

This sentence shall be imposed without requiring defendant to make an additional

court appearance.

                                         SO ORDERED.

      Date: October 16, 2019
                                         s/James T. Moody
                                         JUDGE JAMES T. MOODY
                                         UNITED STATES DISTRICT COURT
